Citation Nr: 0609603	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-11 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1965 
to October 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The United States Court of Appeals for Veterans Claims issued 
a decision in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
that reversed a decision of the Board that concluded no more 
than a single 10 percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Smith decision and is seeking to have this decision appealed 
to the United States Court of Appeals for the Federal 
Circuit.  To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, VA has imposed a stay at the Board on 
the adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veteran's 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code 6260.  The veteran filed a claim for 
entitlement to service connection for tinnitus in January 
2002 and seeks an evaluation in excess of 10 percent.  
Therefore, and based on the above criteria, the veteran's 
tinnitus claim is stayed.  Once a final decision is reached 
on appeal in the Smith case, the adjudication of this issue 
will be resumed.

The issue of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU) is 
remanded to the RO via the Appeals Management Center in 
Washington, DC. 




REMAND

The veteran claims entitlement to TDIU, based on his service-
connected disabilities, which include diabetes mellitus, type 
II, currently evaluated as 20 percent disabling; peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 10 percent disabling; peripheral neuropathy of the right 
lower extremity, currently evaluated as 10 percent disabling; 
tinnitus, currently evaluated as 10 percent disabling; 
residuals of a right shoulder wound, currently evaluated as 
10 percent disabling; and hearing loss, currently assigned a 
noncompensable evaluation.  See 38 C.F.R. § 4.119, 4.124a, 
4.73, 4.85, 4.87, Diagnostic Codes 5301, 6100, 6260, 7913, 
8520, 5301 (2005).  

VA assistance in developing a claim includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Presently, the record does not include sufficient medical 
evidence to adjudicate the claim for TDIU.  See 38 C.F.R. § 
5103A.

In adjudicating a claim for TDIU, VA may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the veteran's disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  VA has a duty to supplement the record by 
obtaining an examination, which includes an opinion as to 
what, if any, affect the veteran's service-connected 
disabilities have on his ability to work.  Friscia, 7 Vet. 
App. at 297; see also Beaty, 6 Vet. App. at 538.  There is no 
such medical opinion of record.  Hence, the RO must obtain a 
medical opinion as to whether the veteran's service-connected 
diabetes mellitus, type II; peripheral neuropathy; residuals 
of a right shoulder wound; tinnitus; and hearing loss, alone 
and not in concert with any nonservice-connected 
disabilities, render him unable to obtain or retain 
substantially gainful employment.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2005).



Accordingly, this case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet.App. 
March 3, 2006). 

2.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on the 
veteran's response, the RO must attempt 
to procure copies of all records not 
previously obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.

3.  The RO must schedule the veteran for 
a VA examination to determine the impact 
that his service-connected disabilities 
have on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner must 
elicit from the veteran, and record for 
clinical purposes, a full work and 
educational history.  Based on the review 
of the claims file, the examiner must 
provide an opinion as to whether the 
veteran is unable to obtain or retain 
employment due only to his service-
connected disabilities, consistent with 
his education and occupational 
experience, irrespective of age and any 
nonservice-connected disorders.  A 
complete rationale for any opinions 
expressed must be given.  The report must 
be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must indicate 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

